DETAILED ACTION
1)
          Acknowledgement is made of Amendment received on 10/7/2022.                 Claims 1, 2, are amended.                                                                                                                                       
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 1-18, are rejected under 35 U.S.C. 103 as being unpatentable over McNeil (US 2011/0311345) in view of Applicant’s Admitted Prior Art (APA). 
           Claims 1, 3: McNeil discloses rolls of fibrous structures, including sanitary paper products, such as, toilet paper and paper towels ([0002]-[0003]).  The rolls are of a diameter greater than about 8 inches as measured by Roll Diameter Test Method [0062].  The examiner takes official notice that a sanitary toilet paper roll is of width greater than 1.0 inches and less than 10.0 inches.  The roll web of Mcneil is a through-air-dried web ([0004], [0034], [0065]). The paper product is rolled onto a core of about 1.7 inches [0041].  The paper product exhibiting a roll density of less than 0.250 g/cc ([0040]-[0041]).  Properties of many product rolls are given in Table 7 (Page 15).  
The present Specification (APA) has presented physical properties for the rolls corresponding to Samples 6 and 8-12, see Table 1 of the instant Specification.  Therein are disclosed the Moment of Inertia (g*m2), Roll Width (inches), Roll Diameter (inches), and Roll Density (g/cm3).  A portion of Table 1 is replicated below.

    PNG
    media_image1.png
    78
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    99
    561
    media_image2.png
    Greyscale


The rolls of McNeil above all have the same Roll Width of 11 inches, rolls 9-12 have about the same Roll Density of 0.117 g/cm3, which is substantially less than the claimed 0.250 g/cm3, and the Moment of Inertia of the rolls increases with Roll Diameter.  
The Moment of Inertia of a roll is calculated by:

    PNG
    media_image3.png
    97
    532
    media_image3.png
    Greyscale

The Mass is simply the Roll Volume x Roll Density. The Outer Radius is the radius of the roll, and the Inner Radius is the radius of the core.  Therefore,

Moment of Inertia = (1/2) x Roll Volume x Roll Density x [rroll2 + rcore2]	(1)

wherein rroll is 1/2 x Roll Diameter and rcore is 1/2 x the core diameter.  The Roll Volume, excluding the core, is calculated by:

Roll Volume =  [rroll2 - rcore2] x Roll Width	   (2)

Substituting the expression for Roll Volume, equation (2), into the expression for the Moment of Inertia, equation (1), one obtains:

Moment of Inertia = (/2) x Roll Density x Roll Width x [rroll4 - rcore4].      (3)

The following Moments of Inertia were calculated using equation (3) above at several Roll Diameters greater than 8 inches, with conversion from inches to meters (1 in = 0.0254 m).  The rolls have a Roll Density of 0.117 g/cm3 (= 1.91 g/in3), a Roll Width of 11 inches, and a core diameter of 1.7 inches (rroll = 0.85 inches).  

Roll Diameter (inches)			Moment of Inertia (g*m2)
		8.0						5.61 							8.5						6.94
9.0						8.72
9.5						10.83						
As seen above, the roll of McNeil can have a Moment of Inertia greater than the claimed value of 10.00 g*m2 when the Roll Diameter is greater than about 9.5 inches, which is greater than the claimed 8.25 inches, and when the Roll Density is 0.117 g/cm3, less than the claimed value of 0.250 g/cm3.  Therefore, the claimed Roll Diameter, Moment of Inertia, and Roll Density are all encompassed by McNeil.
          The Moment of Inertia is a physical property and not a structure. Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious. 
          Claim 2: the invention is disclosed per claim 1.   It would have been obvious to one skilled in the art that the roll include width of less than 12.0 inches.  The examiner takes official notice that a sanitary toilet paper roll is of width less than 9.0 inches
          Claim 4: the invention is disclosed per claim 1.   The product web includes perforations [0066].
          Claim 5: the invention is disclosed per claim 1.   The web has a pattern embossed thereon, therefore the web is a structured web (Figure 4).
          Claim 6: the invention is disclosed per claim 1.   The web can be creped, see the table above of APA. 
          Claim 7: the invention is disclosed per claim 1.   The web is an embossed fibrous structure ply [0004].  
           Claim 8: the invention is disclosed per claim 1.   The web includes two or more fibrous structure plies [0057].  
           Claim 9: the invention is disclosed per claim 1.   Figure 11 of McNeil shows convolute winding of the web to form a roll.
           Claim 10: the invention is disclosed per claim 9.   As stated above, the web is wound about a core of diameter 1.7 inches, which meets the claimed range of less than 2.25 inches.
           Claim 11: the invention is disclosed per claim 10.  The rolls of McNeil are deemed to inherently exhibit a Core Kinetic Coefficient of Friction value of greater than 0.10 and less than 0.50, because the rolls have Roll Width, Roll Diameter, core diameter, Roll Density, and Moment of Inertia substantially identical to that of the claimed roll.
           The Core Kinetic Coefficient of Friction is a physical property and not a structure. Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious. 
          Claims 12-13: the invention is disclosed per claim 1.  The only mention of a permanent wet strength in McNeil is in paragraph [0045] ("... may comprise one or more additives such as softening agents, temporary wet strength agents, permanent wet strength agents, ...").  However, there is no evidence anywhere in McNeil that the web must have permanent wet strength.  Therefore, without explicit disclosure of such, it is deemed that the roll of McNeil comprises a web that does not have permanent wet strength, or it would have been obvious to one skilled in the art before the effective filing date of the invention that the web of McNeil can be formed to be void of permanent wet strength.  It would have also been obvious to omit the permanent wet strength of McNeil where the function attributed to such is not desired or required.  Furthermore, the claims are directed a product roll, not to the web itself, and the limitation of "void of permanent wet strength" does not impart any further structural differences to the roll, i.e., the claimed physical properties of the roll would be the same. 
Claim 14-15: the invention is disclosed per claim 1.  The sanitary tissue product include a toilet tissue roll [0003] and a paper towel roll [0004].
Claims 16-18: the invention is disclosed per claim 1.  McNeil discloses each of the packaging features of the claims [0157]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3)       Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-14, 16-23, of copending Application No. 16/663,460.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application claims and the copending application claims disclose a sanitary tissue product roll of a same or similar roll diameter, moment of inertia and roll density, a package of sanitary tissue product rolls, and a method for making a sanitary tissue product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
4)       Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, of copending Application No. 16/663,470.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application claims and the copending application claims disclose a sanitary tissue product roll of a same or similar roll diameter, moment of inertia and roll density, a package of sanitary tissue product rolls, and a method for making a sanitary tissue product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
5)       Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, patent US 11,447,916.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application claims and the patent claims disclose a sanitary tissue product roll of a same or similar roll diameter, moment of inertia and roll density, a package of sanitary tissue product rolls, and a method for making a sanitary tissue product.

                                           Response to Amendment                                                                                                                    6)       Applicants’ arguments filed 10/7/2022 have been fully considered but they are not persuasive.
           Applicants allege that McNeil in view of APA fails to teach a sanitary tissue product roll comprising a through-air- dried web wherein the sanitary tissue product roll has a width greater than 1.0 inches and less than 10.0 inches
            The roll web of Mcneil is a through-air-dried web ([0004], [0034], [0065]).  The examiner takes official notice that a sanitary toilet paper roll is of width greater than 1.0 inches and less than 10.0 inches. 

Conclusion
7)       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                       8)        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748